354 F.2d 240
Andrew KONSTANTINIDIS, Libellant-Appellant,v.S.S. TARSUS, her Engines, Boilers, etc., and DenizcilikBankasi T.A.O., Respondent-Appellee.
No. 137, Docket 29916.
United States Court of Appeals Second Circuit.
Argued Nov. 4, 1965.Decided Nov. 16, 1965.

Vincent J. Ryan, New York City (Hill, Rivkins, Louis & Warburton, New York City, on the brief), for appellant.
Richard Gyory, New York City (Lester M. Levin, New York City, on the brief), for appellee.
Before KAUFMAN and HAYS, Circuit Judges, and TIMBERS, District Judge.1
PER CURIAM.


1
We affirm on the thorough opinion of Judge McLean, 248 F.Supp. 280 (S.D.N.Y.1965).



1
 For the District of Connecticut, sitting by designation